*86—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about August 3, 1993, which denied defendant-appellant’s motion for a protective order against a subpoena, sanctions against plaintiffs and plaintiffs’ attorney, and an award of attorneys’ fees, unanimously affirmed, without costs.
Defendant escrow agent’s noncompliance with the court order directing release of the funds held in escrow justified plaintiffs’ institution of the action and bars whatever right defendant might otherwise have had to reimbursement of attorneys’ fees expended in defending the action (compare, Breed, Abbott & Morgan v Hulko, 139 AD2d 71, affd 74 NY2d 686). Concur—Wallach, J. P., Kupferman, Ross, Asch and Rubin, JJ.